DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2022 has been entered.
3.	Claims 1-10 are pending. Claims 1-4, 10 are under examination on the merits. Claim 1 is amended. Claims 5-9 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Steven Lessoff on 07/13/2022 to amend claims 1 and 5. Claims 5-9 are rejoined. All the claims renumbered accordingly. 
Claims 1-4,10 are allowable. Claims 5-9 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-4, 10) and Group II (claims 5-9), as set forth in the Office action mailed on 10/15/2021, is hereby withdrawn and claims 5-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claim 1 (Page 1/5, marked as Page 2, claims dated 06/26/2022) has been replaced by –
	1.	A solid color film, comprising a transparent substrate and a solid color material dispersed in the transparent substrate, the solid color material comprising a host structure formed of cucurbituril and a guest structure supported on the host structure, wherein the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond, and the guest structure is bonded to the host structure through an amino cation group of the rhodamine-based dye of the guest structure, and a carbonyl group on the cucurbituril in the host structure to form a host-guest structure.–

5.2	 Claim 5 (Page 4/5, marked as Page 5, claims dated 06/26/2022) has been replaced by –

5.	A method of preparing a solid color film, comprising the following steps: 
 S10, reacting a carboxy! group-containing rhodamine dye with an amino adamantane to form a guest structure; 
S20, forming a host structure by using cucurbituril;
S30, thoroughly stirring the guest structure and the host structure in a buffer to form a solid color material; and 
S40, uniformly dispersing the solid color material in a transparent resin, followed by baking to form the solid color film, and 
wherein the solid color material comprising a host structure formed of cucurbituril and a guest structure supported on the host structure, wherein the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond, and the guest structure is bonded to the host structure through an amino cation group of the rhodamine-based dye of the guest structure, and a carbonyl group on the cucurbituril in the host structure to form a host-guest structure.–

Allowable Subject Matter
6.	Claims 1-10 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Nau et al. (US Pub. No. 2008/ 0023646 A1, hereinafter “Nau”). 
 Nau teaches display device, comprising a) a display surface having display sections, the display sections containing a fluorescent dye as guest structure such as rhodamines-based dye and a cucurbituril as host structure in a concentration sufficient for the photostabilization of the fluorescent dye, b) irradiating means for irradiating a chosen display section with a radiation intensity sufficient for triggering a fluorescence signal, and c) a control device that is in active communication with the irradiating means in order to control the irradiating means in such a manner that display sections are irradiated or are not irradiated according to image information read in by the control device, in order to produce on the display surface a fluorescent image corresponding to the image information. Nu does not expressly teach the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond, and the guest structure is bonded to the host structure through an amino cation group of the rhodamine-based dye of the guest structure, and a carbonyl group on the cucurbituril in the host structure to form a host-guest structure. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed solid color film, comprising a transparent substrate and a solid color material dispersed in the transparent substrate, the solid color material comprising a host structure formed of cucurbituril and a guest structure supported on the host structure, wherein the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond, and the guest structure is bonded to the host structure through an amino cation group of the rhodamine-based dye of the guest structure, and a carbonyl group on the cucurbituril in the host structure to form a host-guest structure, and a method of preparing a solid color film, comprising the following steps: S10, reacting a carboxy! group-containing rhodamine dye with an amino adamantane to form a guest structure;  S20, forming a host structure by using cucurbituril; S30, thoroughly stirring the guest structure and the host structure in a buffer to form a solid color material; and S40, uniformly dispersing the solid color material in a transparent resin, followed by baking to form the solid color film, and wherein the solid color material comprising a host structure formed of cucurbituril and a guest structure supported on the host structure, wherein the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond, and the guest structure is bonded to the host structure through an amino cation group of the rhodamine-based dye of the guest structure, and a carbonyl group on the cucurbituril in the host structure to form a host-guest structure.

The embodiment provides a solid color film, comprising a transparent substrate and a solid color material dispersed in the transparent substrate, the solid color material comprising a host structure formed of cucurbituril and a guest structure supported on the host structure, wherein the guest structure is formed by bonding a carboxyl group-containing rhodamine-based dye and an amino adamantane through a chemical bond, and the guest structure is bonded to the host structure through an amino cation group of the rhodamine-based dye of the guest structure, and a carbonyl group on the cucurbituril in the host structure to form a host-guest structure. Accordingly, the presently claimed invention as defined by claims 1-10 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/13/2022